Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a lighting apparatus including, in combination, the second portion forms an antenna radiation part, wherein the insulation layer is between the first metal layer and the second metal layer; and a wireless circuit electrically connected the second portion of the first metal layer, wherein the second metal layer, the insulation layer and the antenna radiation part together form an antenna for receiving a wireless signal, wherein the wireless circuit is coupled to the driver for controlling the multiple LED modules according to the wireless signal. These features are not disclosed or suggested by the prior of record. Claims 2-20 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bocock et al. U.S. 2020/0318823 A1 discloses a light-generation module including a first printed circuit board on which the emitter module may be mounted and a second printed circuit board on which those circuits that are essential for powering the emitter module may be mounted. The light-generation module may include a heat sink located between the first printed circuit board and the second printed circuit board. 
Ruan et al. U.S. 2014/0300293 A1 discloses a LED lighting device including an LED lighting unit, an LED driving circuit, a controller, and a Wi-Fi module configured to send and receive Wi-Fi signals.
Van Dirk et al. U.S. 2016/0072176 A1 discloses a light emitter (110) thermally connected to a heat sink (120), and a communication circuit (130) coupled to the heat sink for transmitting and/or receiving a communication signal.
Bosua et al. U.S. 2015/0103515 A1 discloses a lighting assembly including a lighting module, a shell, a set of radial fins, a power storage unit, a circuit board, and communication module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875